           Case 1:20-cv-03298-LGS Document 15 Filed 07/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 ROBERT LANDAU,                                               :
                                            Plaintiff         :
                            -against-                         :   20 Civ. 3298 (LGS)
                                                              :
 CENTAUR MEDIA USA, INC.,                                     :        ORDER
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference is scheduled for July 16, 2020. ECF 9;

        WHEREAS, the parties filed a joint letter and proposed Case Management Plan in

anticipation of the initial pretrial conference. ECF 14;

        WHEREAS, Defendant filed a letter requesting to file a motion to dismiss the Complaint.

ECF 10. Defendant filed a response to the letter requesting to file a First Amended Complaint

that cures the deficiencies in the Complaint. ECF 12. It is hereby

        ORDERED that the July 16, 2020, initial pretrial conference is cancelled. The case

management plan and scheduling order will issue in a separate order. The parties’ attention is

particularly directed to the provisions for periodic status letters, and the need for a pre-motion

letter to avoid cancellation of the final conference and setting of a trial date. The parties should

be aware that the Court does not extend the deadlines for fact discovery absent compelling

circumstances. It is further

        ORDERED that Plaintiff shall file the First Amended Complaint no later than July 20,

2020, on the docket. Defendant shall comply with the Court’s Individual Rules if it intends to

file a motion to dismiss the First Amended Complaint.


Dated: July 13, 2020
       New York, New York
